Citation Nr: 0502492	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  00-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating greater than 70 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1966 to 
June 1969, and from July 1969 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which assigned a 30 percent disability 
evaluation for service-connected PTSD, effective October 25, 
1999.  During pendency of the veteran's appeal, by rating 
decision in November 2000, the RO awarded a 50 percent 
disability evaluation for service-connected PTSD, effective 
October 25, 1999.  By rating action in July 2004, the RO 
again awarded an increased evaluation for the appellant's 
service-connected PTSD and assigned a 70 percent disability 
evaluation for such disability, effective October 25, 1999.  
Despite the award of the 70 percent disability evaluation, 
the rating schedule nevertheless provides for a maximum 
schedular rating of 100 percent for PTSD.  Therefore, the 
appellant's claim of entitlement to an increased rating for 
service-connected PTSD remains on appeal.  AB v. Brown, 6 
Vet. App. 35 (1993).

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in July 2001.


FINDING OF FACT

The appellant's PTSD causes no greater occupational and 
social impairment than that experienced when there are 
deficiencies in most areas, such as at work and at home; this 
disability is due to his problems with intrusive thoughts, 
nightmares and sleep disturbance, frequent flashbacks, 
hypervigilance, impaired memory and concentration, impaired 
judgment, and a depressed mood.




CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.125, 4.126, 4.129, 4.130 Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to a 
rating greater than 70 percent for service-connected PTSD.  
VAOPGCPREC 7-03.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claim, as well 
as informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claim, and the responsibility 
for obtaining it, by letters dated in October 2001 and 
February 2004.  The letters informed the appellant of the 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letters 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the February 2004 letter 
that he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts.

The Board additionally notes in passing that the January 2000 
rating decision on appeal, the statement of the case (SOC), 
the supplemental statements of the case (SSOC's), and 
multiple supplemental correspondence, also informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The February 2004 VCAA letter also specifically 
addressed the legal requirements of an increased rating 
claim.  Therefore, VA's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, VA 
outpatient treatment records, private medical records, a 
Board hearing transcript, and the appellant's own 
contentions.   At every stage of the appeal process, the 
appellant was informed of the information needed to 
substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded VA 
examinations in December 1999 and January 2002 with respect 
to the issue here on appeal.  As such, VA reexamination is 
not necessary because, as discussed below, there exists 
sufficient medical evidence to decide the appellant's claim.  
Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  

II.  Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disability requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

The appellant's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2004).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

The criteria for the 70 percent disability rating are as 
follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

The criteria for the maximum schedular (100 percent) rating 
are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2004).

The appellant contends that a rating greater than 70 percent 
is warranted under the circumstances of his case.  
Specifically, the appellant contends that his PTSD 
symptomatology, including interpersonal relationship 
difficulties, intrusive thoughts and nightmares, 
hypervigilance, exaggerated startle response, avoidance, 
anger and irritability, and difficulty sleeping more 
accurately reflects the criteria for a 100 percent disability 
evaluation.  (See Statement in Support of Claim, VA Form 21-
4138, December 2000).

The Board has reviewed all of the evidence of record with 
respect to the severity of the appellant's service-connected 
PTSD, to include, but not limited to, service medical 
records, VA examination records, VA outpatient treatment 
records, Board hearing transcript, and the appellant's own 
contentions.  For example, the appellant's VA outpatient 
treatment records dated from September 1999 to October 2003 
show that his PTSD is manifested by anxiety, depression, 
nightmares, poor memory, avoidance, hypervigilance, anger and 
irritability, low affect, and difficulty getting along with 
co-workers.  The appellant's VA outpatient treatment records 
also show that a Global Assessment of Functioning (GAF) score 
as low as 38 was assigned for the appellant's PTSD.

A GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  See DSM-IV at 44-47 (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Whereas a GAF score of 
41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
Finally, a GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  The Board also 
notes that a GAF score is probative as it relates directly to 
the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The appellant's VA examination report dated in January 2002 
supports the conclusion that the appellant's PTSD renders him 
deficient in occupational and social settings.  The January 
2002 VA examiner indicated that the appellant's PTSD is 
manifested by avoidance, isolation, intrusive thoughts and 
nightmares, exaggerated startle response, difficulty 
sleeping, hypervigilance, impaired memory, judgment and 
concentration, slow speech, and depressed mood.  A GAF score 
of 50 was assigned.  Additionally, the veteran admitted to 
suicidal thoughts and ideations, but without plan or intent.  
He had no homicidal thoughts or ideations, and there were no 
delusions or hallucinations demonstrated.  As a result, the 
January 2002 VA examiner diagnosed the appellant with 
"chronic and severe" PTSD with "total social isolation."  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Although the record described above, particularly the 
description of the veteran's problems provided by the 2002 VA 
examiner, indicates that the veteran is socially isolated, 
the plain language of rating schedule requires both "total 
occupational and social impairment" for the award of a 100 
percent maximum schedular disability evaluation for PTSD.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004) (emphasis 
added).  

The appellant's clinical records, examination records, and 
his own contentions consistently show that he is employed and 
has been so employed for approximately 30 years, despite the 
PTSD symptomatology.  For example, the appellant indicated at 
his July 2001 Board hearing that he was then employed at 
"Emerson Chemical Activity" and he had been employed in the 
chemical field for the previous 30 years.  (See Board Hearing 
Transcript at 2-3, July 2001).  Furthermore, the appellant 
also conceded that, although he was not in a supervisory 
capacity, his position nevertheless required significant 
responsibility as he oversaw the evacuation of approximately 
37,000 people in one county.  (See Board Hearing Transcript 
at 4, July 2001).

The only other evidence contained within the claims file 
which addresses the appellant's level of occupational 
impairment resulting from his service-connected PTSD consists 
of the January 2002 VA examination report.  The report shows 
that the appellant was "employed at the time of his last 
examination and remains employed on a full[-]time basis."  
Despite the above, the VA examiner subsequently concluded 
that the appellant has "severe occupational impairment" as 
a result of his PTSD.  In support of his findings, the 
January 2002 VA examiner opined that, although the appellant 
continues to work on a full-time basis, he has "never truly 
adjusted to the work place environment" due to his PTSD.

The Board finds that, although the January 2002 VA examiner 
concluded that the appellant's PTSD rendered him severely 
occupationally impaired, such evidence, even when viewed in 
the light most favorable to the appellant, does not show 
total occupational impairment.  38 C.F.R. §§ 4.3, 4.130, 
Diagnostic Code 9411 (2004).  Rather, as detailed above, the 
totality of the evidence shows that the appellant has a 
stable and continuous employment history.

Therefore, the Board concludes that the objective medical 
evidence and the appellant's statements regarding his 
symptomatology show disability that more nearly approximates 
the criteria for his current 70 percent disability rating.  
See 38 C.F.R. § 4.7 (2004).  As previously discussed, the 
appellant has a stable and continuous employment history and 
his objective symptoms consist of interpersonal relationship 
difficulties, intrusive thoughts and nightmares, 
hypervigilance, exaggerated startle response, avoidance, 
anger and irritability, difficulty sleeping, slow speech, 
depressed mood, impaired memory, and impaired concentration 
and judgment, and no delusions or hallucinations.  He does 
not experience that kind of symptoms typical of total 
impairment, such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to perform 
activities of daily living, disorientation, or memory loss so 
severe that he can not recall his own name or occupation, or 
names of close relatives.  He has not had homicidal thoughts, 
and while he has had suicidal thoughts and ideations, he has 
not had any plan or intent and consequently does not appear 
to be a danger of hurting himself or others.  In other words, 
the symptoms noted in the record are more akin to the 
symptoms identified by the criteria for a 70 percent rating.  
As such, a disability rating greater than 70 percent for his 
PTSD is not warranted.  For the reasons set forth above, the 
preponderance of the evidence is against the claim.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) (2004) for the 
appellant's service-connected PTSD has been raised by his 
statements.  He maintains that his service-connected PTSD 
causes difficulty with his everyday life and his ability to 
work.  (See Board Hearing Transcript at 3-4, 7-10, July 
2001).  A claim of entitlement to an extraschedular 
evaluation is implicit in his claim for an increase in such a 
circumstance. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The schedular evaluations for psychiatric disabilities are 
not inadequate in this case.  As fully detailed above, a 100 
percent disability evaluation is available for PTSD where 
specific criteria are met.  The appellant does not meet the 
schedular criteria for such a higher disability rating.  It 
does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.

There is no evidence in the claims file to suggest marked 
interference with employment as a result of his condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  For example, although 
the appellant's contends that his PTSD symptomatology limits 
his ability to work, he has nevertheless remained employed on 
a full-time basis in the chemical field for the past 30 
years.  (See Board Hearing Transcript at 2-4, July 2001).  
Accordingly, although the Board recognizes the appellant's 
contentions that his employer has made concessions due to his 
service-connected PTSD, such a stable and consistent 
employment history shows the absence of marked interference 
with employment.  Moreover, the evidence of record does not 
show that the appellant's service-connected PTSD requires 
frequent periods of hospitalization.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.


ORDER

Entitlement to an increased rating for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


